   Case 3:18-cv-01230-B Document 53 Filed 08/16/19                   Page 1 of 13 PageID 482


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 SALLY REAVES,                                   §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §        CIVIL ACTION NO. 3:18-CV-1230-B
                                                 §
 UNITED STATES SMALL BUSINESS                    §
 ADMINISTRATION, et al.,                         §
                                                 §
      Defendants.                                §

                          MEMORANDUM OPINION AND ORDER

         Before the Court is Plaintiff Sally Reaves’s Motion to Remand Wage Garnishment

Determination to the U.S. Small Business Administration (Doc. 43). For the reasons discussed

below, the Court GRANTS the Motion and REMANDS this case to the agency for additional

findings.

                                                     I.

                                         BACKGROUND

         Plaintiff’s present Motion arises out of a dispute with the Small Business Administration

(SBA) regarding a March 15, 2018 Garnishment Hearing Decision (Doc. 24-1) that permitted

Plaintiff’s wages to be garnished.

         In 2006, Plaintiff, as the owner of Sagebrush Solutions, LLC, opened a line of credit owed to

PlainsCapital Bank that the SBA guaranteed (SBA Loan). Doc. 32, Pl.’s Am. Compl., ¶¶ 6, 8.

Sagebrush was also obligated to pay PlainsCapital on other loans that were not guaranteed by the

SBA (Conventional Loans). Id. ¶ 7. The liens securing the SBA Loan pre-dated the liens securing


                                                 -1-
   Case 3:18-cv-01230-B Document 53 Filed 08/16/19                   Page 2 of 13 PageID 483


the Conventional Loans. Id. Plaintiff pledged her personal securities account as collateral to

personally guarantee both the SBA Loan and the Conventional Loans. Id. ¶ 8.

       In 2012, the SBA and PlainsCapital agreed to a loan restructuring that gave PlainsCapital’s

Conventional Loans a first lien position and subordinated the SBA loan to a second lien position.

Doc. 24–1, Hr’g Decision, 9. Thereafter, Sagebrush defaulted on the SBA Loan and PlainsCapital

non-renewed the Conventional Loans. Doc. 32, Pl.’s Am. Compl., ¶ 10. PlainsCapital liquidated

Plaintiff’s personal securities account and applied the funds first to pay off the Conventional Loans

and then applied the remaining funds to the SBA Loan. Doc. 24–1, Hr’g Decision, 72–74, 76. After

the liquidation, the SBA Loan had a remaining unpaid balance of $343,462.61. Id. at 74. On

October 7, 2015, PlainsCapital notified Plaintiff that her securities account had been liquidated and

that the SBA Loan’s remaining balance as of October 6, 2015 was $348,790.33, including interest.

Id. at 106–07.

       On March 6, 2017, the Department of the Treasury issued a wage garnishment order to

Sagebrush, and Plaintiff filed a hearing request on March 25, 2017. Id. at 78, 108. In her request,

Plaintiff alleged that PlainsCapital violated 31 U.S.C. § 3713 and 13 C.F.R. § 120.411 by paying itself

first. Id. at 110–11. Plaintiff also alleged that the structure of the SBA Loan and the Conventional

Loans violated the SBA’s Standard Operating Procedures. Id. at 111. On July 14, 2017, the Hearing

Officer sent a letter to Plaintiff requesting that any additional documents she would like to provide

be submitted by August 11, 2017. Id. at 79. Plaintiff responded to this request on August 7, 2017,

by sending another letter to the Hearing Officer supporting her claims. See id. at 83–85.

       The Hearing Officer issued a Garnishment Hearing Decision on March 15, 2018, finding that

Plaintiff’s wages should be garnished. Id. at 2. The findings were, in relevant part:

                                                 -2-
   Case 3:18-cv-01230-B Document 53 Filed 08/16/19                   Page 3 of 13 PageID 484


       A.      SBA consented to a lower lien position on the SBA Loan

              The SBA loan was modified fifteen times. Thirteenth modification occurred
       on April 11, 2012 . . .

              As part of that modification, PlainsCapital Bank sought SBA’s approval to
       subordinate the first position lien on the Securities Accounts securing the SBA Loan
       to second position, giving PlainsCapital Bank a first position lien to secure its
       Conventional Loans. SBA approved this on April 6, 2012 . . .

               Further, PlainsCapital Bank was not obligated to tell you or to get your
       permission to subordinate the Securities Accounts to another loan. As part of the
       original loan transaction you signed an Unconditional Guaranty Agreement . . . that
       states in pertinent part: “4. Rights of Lender . . . (c) If any or all of the Obligations
       are now or hereafter secured in whole or in part, Guarantor agrees that Lender may,
       from time to time, at its discretion, and with or without valuable consideration allow
       substitution, withdrawal, . . . subordination, . . . or other impairment of all or any of
       such security or collateral, without notice to or consent by Guarantor, and without
       in anywise [sic] impairing, diminishing, or releasing the liability of Guarantor
       hereunder.

                Your argument that PlainsCapital Bank improperly gave itself a preference is
       incorrect. SBA had approved the change in its lien position as to the Securities
       Accounts therefore PlainsCapital Bank acted correctly and SBA was not harmed.
       SBA’s consent to lower its lien position is dispositive. This results in an unpaid
       balance on the SBA guaranteed loan which SBA may now collect. I find no evidence
       supporting the theory that PlainsCapital Bank improperly applied payments to itself
       first: you are still obligated to the SBA for the unpaid balance on the SBA Loan.

Doc. 24–1, Hr’g Decision, 4–5.

       Plaintiff then initiated this civil action objecting to the Hearing Officer’s decision. See Doc.

32, Pl.’s Am. Compl. Plaintiff requested discovery outside of the administrative record regarding the

propriety of the SBA’s consent to subordination—an issue that the SBA contends was waived by

Plaintiff’s failure to bring the issue before the Hearing Officer. Doc. 41, Order. The SBA then filed

a Motion for Protective Order on discovery outside of the administrative record, which was granted

by the Magistrate Judge on February 11, 2019. Id. The Magistrate Judge noted that, as the SBA


                                                 -3-
   Case 3:18-cv-01230-B Document 53 Filed 08/16/19                     Page 4 of 13 PageID 485


conceded, the subordination issue would either be rejected as waived or require remand for

additional investigation or explanation by the Hearing Officer. Id. This led Plaintiff to file the present

Motion to Remand to the SBA, claiming that the SBA failed to adequately address her objections

to the wage garnishment: (1) that the SBA improperly consented to subordination; (2) that the loans

were in an improper “piggybacking” structure; and (3) the structure violated 31 U.S.C. § 3713. See

Doc. 43, Pl.’s Mot. As the Motion is fully briefed, the Court addresses Plaintiff’s requested relief.

                                                   II.

                                        LEGAL STANDARD

        Courts review agency actions under the Administrative Procedures Act (APA), which

“prescribes a narrow and highly deferential standard.” Medina Cty. Envtl. Action Ass'n v. Surface

Transp. Bd., 602 F.3d 687, 699 (5th Cir. 2010). Under the APA, a reviewing court should set aside

an agency decision in only limited circumstances, such as if that decision was “arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A) (1966).

Under this standard, courts must assure themselves that the agency considered the relevant factors

and that there is substantial evidence in the record to support the agency’s decision. Pub. Citizen, Inc.

v. EPA, 343 F.3d 449, 455 (5th Cir. 2003). But a court cannot substitute its judgment for that of the

agency. Id.

        Indeed, in some circumstances, a court cannot perform this review without remanding the

case back for further development at the administrative level. Specifically:

        If the record before the agency does not support the agency action, if the agency has
        not considered all relevant factors, or if the reviewing court simply cannot evaluate
        the challenged agency action on the basis of the record before it, the proper course,
        except in rare circumstances, is to remand to the agency for additional investigation
        or explanation. The reviewing court is not generally empowered to conduct a de novo

                                                  -4-
   Case 3:18-cv-01230-B Document 53 Filed 08/16/19                    Page 5 of 13 PageID 486


        inquiry into the matter being reviewed and to reach its own conclusions based on
        such an inquiry.

Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985). In short, in determining whether remand

is appropriate, courts consider whether the issues raised for review were adequately addressed below,

and if they were not raised, whether failure to raise those issues resulted in waiver.

        Issue exhaustion may be required by statute or regulation, or judicially imposed. Delta Found.,

Inc. v. United States, 303 F.3d 551, 560 (5th Cir. 2002) (citing Sims v. Apfel, 530 U.S. 103 (2000)).

The general rule of judicially imposed issue exhaustion stems from an “‘analogy to the rule that

appellate courts will not consider arguments not raised before trial courts.’” Id. at 560 (quoting Sims,

530 U.S. at 108–09). In the absence of a statute or regulation requiring issue exhaustion, courts

inquire into whether the administrative proceeding was sufficiently “adversarial” to warrant issue

exhaustion at the administrative level. Id. “The rationale for requiring issue exhaustion is that parties

should have an opportunity to offer evidence before the administrative agency charged with the fact

finding responsibility.” Id. When the parties are expected to develop the issues in an adversarial

administrative proceeding, the rationale for requiring issue exhaustion is at its greatest. Id.

                                                  III.

                                             ANALYSIS

        In her Motion, Plaintiff raises three issues that she says were inadequately addressed by the

Hearing Officer: (1) that the SBA improperly consented to subordination; (2) that the loans were

in an improper “piggybacking” structure; and (3) the structure violated 31 U.S.C. § 3713. See Doc.

43, Pl.’s Mot. The parties dispute whether the first issue was raised at all at the administrative level,

or if that was even necessary; to address this argument, the Court first addresses whether issue


                                                  -5-
     Case 3:18-cv-01230-B Document 53 Filed 08/16/19                  Page 6 of 13 PageID 487


exhaustion was required, then whether Plaintiff waived her right to raise this argument. Plaintiff’s

second and third objections were raised below, but the parties dispute whether the Hearing Officer’s

decision provides enough detail for this Court to meaningful review that decision. The Court

addresses those objections together, after addressing Plaintiff’s first objection, which the Court turns

to now.

A.      Whether the Garnishment Hearing Was Sufficiently Adversarial such that Issue Exhaustion Applies

        The Court begins its analysis by considering whether the SBA’s Garnishment Hearing was

sufficiently adversarial to require issue exhaustion at the administrative level. Both parties agree that

neither a statute nor administrative regulation requires issue exhaustion at a SBA Garnishment

Hearing. Doc. 50, Pl.’s Reply, 3; Doc. 48, Defs.’ Resp., 10. Accordingly, the Court examines whether

the administrative process was sufficiently adversarial such that failing to properly raise an issue at

the proceeding results in a waiver. See Sims, 530 U.S. at 109–12. If issue exhaustion was required,

then Plaintiff may have waived her right to argue her first objection—that the SBA improperly

consented to subordination.

        Plaintiff relies in part on the decision in Sims to support her argument that the SBA’s

Garnishment Hearing was not sufficiently adversarial. See Doc 50, Pl.’s Reply, 3. In Sims, the

Supreme Court held that it would not judicially impose an issue-exhaustion requirement for Social

Security Administration proceedings. 530 U.S. at 105. But there was not a majority as to why,

although the Court did agree that administrative issue exhaustion is the “general rule.” Sims, 530

U.S. at 109. Noting that “[t]he differences between courts and agencies are nowhere more

pronounced than in Social Security proceedings,” a plurality of the Court concluded that Social

Security proceedings are “inquisitorial rather than adversarial,” and thus held that imposing an issue-

                                                  -6-
   Case 3:18-cv-01230-B Document 53 Filed 08/16/19                   Page 7 of 13 PageID 488


exhaustion requirement would be improper. Id. at 110–12. In reaching its conclusion, the plurality

specifically noted that the Administrative Law Judge (ALJ) is charged with investigating facts and

developing arguments both for and against granting benefits. Id. at 111. The Social Security

Commissioner has no representative before the ALJ to oppose a claim for benefits. Id. The plurality

also noted that the regulations of the Social Security Administration (SSA) themselves acknowledge

that the SSA “conduct[s] the administrative review process in an informal, nonadversary manner.”

Id. (alteration in original) (citing 20 C.F.R. § 404.900(b) (1999)). Finally, the plurality noted that

the form on which claimants request review provides only three lines to state the details of a claim,

bolstering the conclusion that the Appeals Council does not rely on the parties to identify the issues.

Id. at 111–12. Meanwhile, Justice O’Connor, who concurred in the judgment, argued for a more

lenient standard that would disfavor issue exhaustion, and opined that “the agency’s failure to notify

claimants of an issue exhaustion requirement in this context is a sufficient basis for [the Court’s]

decision.” Id. at 113 (O’Connor, J., concurring).

       The Court acknowledges that SBA’s proceedings provide more safeguards than the SSA

proceedings as described in Sims. Unlike the SSA’s process, the SBA’s Hearing Official is not

required to develop arguments for both sides, but rather evaluates the facts and arguments of both

Plaintiff and the SBA to render a decision that includes findings, analysis, and conclusions. See 13

C.F.R. § 140.11(f)(8)(i)–(ii), (10), (11)(ii) (2015); cf. Sims, 530 U.S. at 111. In addition, the SBA

has the burden of proving the existence or the amount of debt, and Plaintiff has the burden of

proving by a preponderance of the evidence that no debt exists or the amount is incorrect. 13 C.F.R.

§ 140.11(f)(8)(i)–(ii); cf. Sims, 530 U.S. at 111. The SBA’s wage garnishment regulations do not

state that the hearing is to be “nonadversar[ial].” Compare 13 C.F.R. § 140.11(f), with 20 C.F.R. §

                                                 -7-
   Case 3:18-cv-01230-B Document 53 Filed 08/16/19                    Page 8 of 13 PageID 489


404.900(b). Finally, unlike the SSA’s three-line complaint form, the SBA process relies on a plaintiff

to help identify issues; for example, by allowing a plaintiff to submit any evidence regarding the debt

owed. This includes any evidence that the terms of repayment are unlawful, or would cause financial

hardship, or that collecting the debt is illegal. 13 C.F.R. § 140.11(f)(7)(iii), (8)(ii); see Doc. 24-1,

Hr’g Decision, 79.

        Nevertheless, Plaintiff contends that the Garnishment Hearing was not sufficiently

adversarial because she was not afforded a pre-hearing conference, the opportunity to make opening

and closing statements, or the opportunity to submit briefs. Doc. 50, Pl.’s Reply, 3–4 (citing Delta

Foundation, Inc. v. U.S., 303 F.3d 551, 561–62 (5th Cir. 2002)). Plaintiff alleges that if she had been

afforded these procedures, she would have known to raise the subordination issue during the

proceeding, before the administrative decision was issued. Id. at 4.

        In Delta Foundation, the Fifth Circuit distinguished Sims and held that issue exhaustion was

required in proceedings before the Department of Health and Human Services (HHS) Departmental

Appeals Board (DAB). 303 F.3d at 554, 562. The Fifth Circuit noted:

        Both parties in a proceeding before the DAB may be represented, and each party
        participates in developing an appeal file for the DAB to review, including written
        arguments supportive of the party’s claims. 45 C.F.R. §§ 16.6, 16.8. In order to
        promote development of the record, the Board may request additional documents or
        information from the parties, require briefing on the issues in the case, issue orders
        to show cause and hold preliminary conferences. 45 C.F.R. § 16.9. After the DAB
        has reviewed the file, the DAB or one of the parties may request a conference in
        which each party’s representative may make oral presentations and submit briefs. 45
        C.F.R. § 16.10. Additionally, the appellant may request a hearing, which, while
        remaining “informal,” provides each side with an opportunity to make opening and
        closing statements, and present and cross-examine witnesses. 45 C.F.R. §
        16.11(d)(1). Following the hearing, parties are allowed to submit post-hearing briefs
        or proposed findings and conclusions. 45 C.F.R. § 16.11(e).

Id. at 561. The Sixth Circuit, considering issue exhaustion in another context, summarized Delta

                                                 -8-
     Case 3:18-cv-01230-B Document 53 Filed 08/16/19                        Page 9 of 13 PageID 490


Foundation as considering four factors: “(1) the aggrieved party and the agency’s representative

appeared before the DAB; (2) each party participated in developing an appeal file; (3) each party

could make oral presentations, submit briefs, and cross-examine witnesses; and (4) each party was

afforded leave to submit post-hearing briefs.” Coal. for Gov’t Procurement v. Fed. Prison Indus., Inc.,

365 F.3d 435, 464–65 (6th Cir. 2004).

        Here, the last two of the four factors are not met. There was no opportunity to request a pre-

hearing conference, nor a hearing for each side to make opening and closing statements and present

and cross-examine witnesses. Nor was there an opportunity to submit post-hearing briefs and findings

of fact and conclusions of law. This suggests the proceeding was not sufficiently adverse as to impose

an issue-exhaustion requirement. And bolstering a finding that the procedure was insufficiently

adversarial is the fact that Plaintiff first learned about the subordination when she received the SBA’s

March 15, 2018 Garnishment Hearing Decision—only after proceedings had been finalized. Doc. 43,

Pl.’s Mot, 6.

        Thus, on balance, it does not appear that the proceeding was sufficiently adversarial, and

issue exhaustion should not be required. However, for the reasons discussed below, the Court finds

it appropriate to remand for additional findings, as the agency is most suited to address the issues

raised by Plaintiff, and it has not fully addressed each of the issues she raised.1 In addition, the Court

considers—in the alternative—whether Plaintiff waived her argument that the SBA improperly

consented to subordination, even if issue exhaustion is required in wage garnishment proceedings.

B.      Even if Issue Exhaustion is Required, Plaintiff Did Not Waive the Issue of Whether the SBA


        1
           The parties do not argue that remand is improper if Plaintiff did not have a responsibility to exhaust
issues at the administrative level first.

                                                      -9-
  Case 3:18-cv-01230-B Document 53 Filed 08/16/19                    Page 10 of 13 PageID 491


       Improperly Consented to Subordination

       When an administrative proceeding is sufficiently adversarial to require issue exhaustion, a

plaintiff waives the right to bring issues that were not—but should have been—raised at the

administrative level. See Sw. Bell Tel. Co. v. Pub. Util. Comm’n of Tex., 208 F.3d 475, 487 (5th Cir.

2000). Plaintiff contends, however, that she did not waive her challenge alleging that the SBA

improperly consented to subordination because: (1) she did not know that the subordination

occurred; or alternatively, (2) she did indeed raise the issue in the administrative proceeding.

Doc. 43, Pl.’s Mot., 9–10; Doc. 50, Pl.’s Reply, 4, 6. Defendants argue that Plaintiff waived any such

challenge, but concede that if the issue was not waived, remand is proper because the Hearing

Officer did not know to address the propriety of the subordination. Doc. 41, Order; Doc. 48, Defs.’

Resp., 10–12.

       First, Plaintiff claims that she could not have waived her objection that the SBA improperly

consented to subordination because she was not aware that the loans were subordinated until the

Garnishment Hearing Decision. Doc. 43, Pl.’s Mot. to Remand, 9; Doc. 50, Pl.’s Reply, 4–6. As the

Hearing Officer noted in its decision, by signing an Unconditional Guaranty Agreement as part of

the original loan transaction, Plaintiff expressly agreed that subordinations could occur without

receiving notice or requiring her consent. Doc. 24–1, Hr’g Decision, 5. Plaintiff, as the personal

guarantor, specifically agreed that:

       (c) If any or all of the Obligations are now or hereafter secured in whole or in part,
       Guarantor agrees that Lender may, from time to time, at its discretion, and with or
       without valuable consideration allow substitution, withdrawal, . . . subordination, . . .
       or other impairment of all or any of such security or collateral, without notice to or
       consent by Guarantor, and without in anywise impairing, diminishing, or releasing the
       liability of Guarantor hereunder.


                                                - 10 -
  Case 3:18-cv-01230-B Document 53 Filed 08/16/19                           Page 11 of 13 PageID 492


Id. at 5, 13 (emphasis added). But the Hearing Officer did not address whether with this language,

Plaintiff had waived her right to argue that the SBA improperly consented to subordination. And the

general rule is that a party must know about a right before that right can be waived. Thus, the Court

finds that remand is appropriate for more detailed findings to be made on the whether the SBA

improperly consented to subordination.2

C.         Whether the SBA Sufficiently Addressed Plaintiff’s Remaining Arguments

           Finally, Plaintiff alleges that the SBA failed to adequately address her remaining arguments

regarding 31 U.S.C. § 3713 and piggybacking. Doc. 43, Pl.’s Mot., 10; Doc. 50, Pl.’s Reply, 6–7.

Plaintiff argues that “the SBA did not explain its wage garnishment decision so as to frustrate judicial

review.” Doc. 50, Pl.’s Reply, 1 (citing Medina, 602 F.3d at 706). Defendants disagree, and explain

how in their view the Hearing Officer’s decision was proper. Doc. 48, Defs.’ Resp., 13–15. After

considering both sides, the Court finds remand on these two issues is the appropriate course of action

as well.

           Plaintiff raised her objections to the alleged 31 U.S.C. § 3713 and piggybacking violations in

three separate documents in the administrative record. See Doc 24–1, Hr’g Decision, 83–85, 109–12,

145–47. However, the SBA never specifically addressed these objections in its analysis or decision.

See id. at 1–7. Rather, it appears that the SBA simply concluded that because the SBA consented


           2
          Having found remand is proper to address whether the SBA improperly consented to subordination,
the Court does not need to address Plaintiff’s argument in the alternative, which is that Plaintiff did raise this
issue at the administrative level, yet the agency failed to address it. Doc. 43, Pl.’s Mot., 10; Doc. 50, Pl.’s
Reply, 6. However, the Court finds that the Hearing Officer was not aware of the propriety-of-subordination
issue. Thus, the Court is not persuaded by Plaintiff’s attempts to analogize to Trinity Industries, Inc. v.
Occupational Safety & Health Review Commission, 206 F.3d 539, 542 (5th Cir. 2000), in which the Fifth
Circuit found that an issue was preserved for judicial review when the agency expressly declined to address
it because it was first raised in briefing, not in the petition for review. Here, the issue was never expressly
raised.

                                                     - 11 -
  Case 3:18-cv-01230-B Document 53 Filed 08/16/19                   Page 12 of 13 PageID 493


to the subordination, wage garnishment was proper. Id. at 5 (“SBA’s consent to lower its lien position

is dispositive.”). The SBA provided no reasoning as to why the loan structure did not violate the

SBA’s procedures prohibiting piggybacking, nor did the SBA explain why the liquidation allocation

did not violate 31 U.S.C. § 3713. See id. at 1–6.

       Although Defendants offer their own reasoning as to why these laws and procedures were not

violated, Doc. 48, Defs.’ Resp., 13–15, the Court “must focus on the justifications expressed by the

agency at the time of its ruling.” Budhathoki v. Nielsen, 898 F.3d 504, 515 (5th Cir. 2018). “It is not

the role of the courts to speculate on reasons that might have supported an agency’s decision,” nor

may the Court supply a reasoned basis that the agency itself has not given. Encino Motorcars, LLC

v. Navarro, 136 S. Ct. 2117, 2127 (2016). In addition, courts should not attempt to make up for an

agency’s deficiencies when its decisions are based on invalid reasoning. Nielsen, 898 F.3d at 515. If

an agency’s reasoning is “inadequate or improper, the Court is ‘powerless to affirm the administrative

action by substituting what it considers to be a more adequate or proper basis.’” Assoc. Concerned

About Tomorrow, Inc. (ACT) v. Dole, 610 F. Supp. 1101, 1116 (N.D. Tex. June 4, 1985) (quoting

SEC v. Chenery Corp., 332 U.S. 194, 196 (1947)). In this case, the SBA did not specifically address

Plaintiff’s legal and procedural challenges, instead merely stated that the “SBA’s consent to lower

its lien position [was] dispositive.” See Doc 24–1, Hr’g Decision, 5. The Court finds this reasoning

inadequate for a proper review and concludes that remand is warranted to supplement the record

to sufficiently address Plaintiff’s contentions regarding 31 U.S.C. § 3713 and piggybacking.

                                                 IV.

                                          CONCLUSION

       For the reasons discussed above, the Court GRANTS Plaintiff’s Motion to Remand Wage

                                                - 12 -
  Case 3:18-cv-01230-B Document 53 Filed 08/16/19                 Page 13 of 13 PageID 494


Garnishment Determination to the SBA (Doc. 43).

       This case is REMANDED to the United States Small Business Administration to make

specific findings on Plaintiff’s objections to administrative wage garnishment, namely whether the

SBA violated its own Standard Operating Procedures, including SOP 50 10 5, SOP 50 504, and 31

U.S.C. § 3713 by:

       a. Permitting the subordination of the SBA’s first lien position in the collateral at

       issue to PlainsCapital Bank, an SBA lender;

       b. Permitting the SBA-guaranteed line of credit at issue to be in a piggyback

       structure; and

       c. Permitting the proceeds from the liquidation of the collateral for the SBA-

       guaranteed line of credit to be applied first to the amount owed on the loans from

       PlainsCapital Bank rather than applying the proceeds from the liquidation of the

       collateral first to the amount owed on SBA-guaranteed line of credit.

       In the interim, this lawsuit is STAYED until such time as the SBA files a Supplemental

Administrative Record with these additional findings. The parties are DIRECTED to file a joint

status report within 180 days from the date of this Order if the Supplemental Administrative Record

has not been filed within that time.



       SO ORDERED.

       SIGNED: August 16, 2019.
                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT


                                              - 13 -
